  Case 21-10200-JDW         Doc 30 Filed 03/22/21 Entered 03/22/21 13:12:36                   Desc BK Tel
                              Hrg Date/Time/Location Page 1 of 1
                                                                                                   CM/ECF hrg4tel
                                                                                                       (09/14/20)


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Brian Yount                                   )                  Case No.: 21−10200−JDW
       Debtor(s)                                     )                  Chapter: 7
                                                     )                  Judge: Jason D. Woodard
                                                     )
                                                     )


      PLEASE TAKE NOTICE that a TELEPHONIC evidentiary hearing will be held
             on 4/27/21 at 10:30 AM
             to consider and act upon the following:
             16 − Motion to Avoid Judicial Lien with Swift Financial, LLC as servicing agent for
             WebBank Filed by Robert Hudson Lomenick Jr. on behalf of Brian Yount.
             (Lomenick, Robert)

      This matter will be held telephonically. All attorneys, parties and other interested parties
appearing should follow the dial in instructions below:
      1) Complete the dial in instructions below at least 5 minutes prior to the time of the
      hearing.
      2) Dial 877−336−1829, and when prompted, enter access code 5667710#.
      3) Once you are connected to the call, identify yourself by stating your name.
      4) Once your telephonic presence is acknowledged by the courtroom deputy, please mute
      your phone until further notice from the Court.
      5) Do not place the call on hold at any time during the call as this may lead to disturbing
      noises for the other call participants.
      Should you experience difficulties connecting to the telephonic hearing, please contact the
Clerk's Office at 662−369−2596.
Please note that a corporation, partnership, trust, or other business entity, other than a sole
proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Dated: 3/22/21
                                                         Shallanda J. Clay
                                                         Clerk, U.S. Bankruptcy Court
                                                         BY: AOH
                                                             Deputy Clerk
